Opinion issued March 3, 2005 










In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-05-00102-CR
          01-05-00103-CR
          01-05-00104-CR
          01-05-00105-CR
____________

JEFFREY EDWIN FILLMORE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 21st District Court
Washington County, Texas
Trial Court Cause Nos. 14022, 14023, 14024, and 14025



 
MEMORANDUM  OPINION
           On February 14, 2005, appellant filed motions to dismiss the above-referenced
appeals.  The motions comply with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motions are granted and
the appeals are dismissed. 
          The Clerk of this Court is directed to issue the mandates.  Tex. R. App. P. 18.1.
          It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).